Title: To Thomas Jefferson from Thomas Bell, 12 June 1793
From: Bell, Thomas
To: Jefferson, Thomas



Dear Sir
June 12th. 1793

It would have given me pleasure to Supplied Mr. J. G. Jefferson with his Summer Supplies but from a letter recived a few days Since from him enclosing yours to me he writes me that previous to yours coming to hand, he had taken up what few goods he wanted from Messrs. Shelton & Haris—he was induced he Says to do so by their being so convenent to him, and their willingness to Supply him as well with goods as what little cash he might Stand in need of. This being the case he writes me Your letter of Credit becomes unecessary.

On Settling a/c. the other day with Colo. Lewes we find that he had Omitted charging you with Some Orders drawn on me which I paid off and charged to him expecting he had charged you. They are now transfered to your debit—which has Swelled your a/c. Some thing more than you had a right to expect. However these matters may rest until you return when they will be more fully explained. I am really Sorry Mr. J. Jefferson had not applied to me for what goods he might have wanted. It is more than probable the payments would have been more Accomodating to you as Corn &c would always Suit me.
As to Our friend Mr. DeRiux’s matters I am Truely Sensible how much you are disposed to Serve him. His a/c with me now is about £260—a considerable part of which is assumed. And are now pressing hard for payment. Besides this he Owes Several other Stores &c Small Sums that are pressing upon him. He dropt a hint the other day that induc’d me to believe he has given out the Idea of purchasing land. As there is little probability of Lewes redeeming the place in Town and unless that can be Affected I fear his funds ortherwise will come Short. (And forsooth She thinks She could not live in the country.)
Perhaps there has not been less than 3,000. barrels of flower carried from Milton this Spring. And nearly 500. Hhds. Tobacco Wheat &c. What might we expect If the River was opened farther and more good Mills—but we want a leader.
It is truely a disgrace to our county that we have not Mills—the prospect of Wheat is Greater than ever known in this county—And must give the benefit of Grinding &c to others.
Our Neighbours are all well. Mrs. Gilmer Another fine Daughter and the Doctor Says he is not to Stop yet. I am Sir with respect Your most Ob. Sert.

Tho. Bell

